833 F.2d 1012
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donnie JENKINS, Sr., Plaintiff-Appellant,v.Terry MORRIS;  Paul Blair, Defendants-Appellees.
No. 87-3422.
United States Court of Appeals, Sixth Circuit.
Nov. 18, 1987.

Before MERRITT and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Plaintiff appeals the district court's judgment dismissing his civil rights action filed under 42 U.S.C. Sec. 1983.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the parties' briefs and the certified record, this panel agrees unanimously that oral argument is not needed.  Fed.F.Civ.P. 34(a).


2
Plaintiff alleged in the district court that defendants violated his eighth amendment right to be free from cruel and unusual punishment by forcing him under emotional distress, to share a cell with an insane or unstable cellmate.  The district court dismissed the action as frivolous.


3
Upon review, we conclude that the district court properly dismissed plaintiff's suit as frivolous.    See Parrish v. Johnson, 800 F.2d 600 (6th Cir.1986);  Stewart v. Love, 696 F.2d 44 (6th Cir.1982).


4
It is therefore ORDERED that the district court's judgment be affirmed for reasons stated in its order of dismissal dated April 17, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.